Opinion issued December 11, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00401-CV
____________

JASON R. FREEMAN, Appellant

V.

BARTLETT COCKE, L.P., Appellee




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2008-64782




MEMORANDUM OPINION
          The Court today considered the parties’ “Agreed Motion For Remand.”  The
motion is granted as follows:
          (1)     The trial court’s judgment, signed February 9, 2009 is set aside without
regard to the merits; Tex. R. App. P. 42.1(2)(B);
 
          (2)     the cause is remanded to the trial court for rendition of an agreed
judgment in accordance with the settlement agreement between the
parties; Tex. R. App. P. 42.1(2)(B); and
 
          (3)     all other pending motions are overruled as moot.

                                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.